Case 2:19-cv-05285-GRB-VMS Document 83 Filed 02/11/21 Page 1 of 13 PageID #: 257




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ------------------------------------------------------------------X

  BRIAN ROLLER AND KALOS STREET L.L.C.,

                                      Plaintiffs,                          MEMORANDUM &
                                                                           ORDER
                                                                           CV 19-5285 (GRB)(VMS)
                    -against-

  RED PAYMENTS L.L.C.,

                                      Defendant.


  ------------------------------------------------------------------X

           Plaintiffs Brian Roller (“Roller”) and Kalos Street, L.L.C. (“Kalos Street”) (collectively,

  “Plaintiffs”) bring this putative class action against Defendant Red Payments L.L.C. (“Red

  Payments” or “Defendant”). 1 Plaintiffs seek declaratory relief under the Declaratory Judgment

  Act and assert federal claims pursuant to the Fair Credit Reporting Act (“FCRA”) and Electronic

  Funds Transfer Act (“EFTA”), as well as state law claims for unjust enrichment, conversion, and

  fraud. Before the Court is Defendant’s Motion to Dismiss pursuant to Rule 12(b)(6) of the Federal

  Rules of Civil Procedure. For the reasons set forth below, Defendant’s motion is GRANTED IN

  PART and DENIED IN PART.

                             FACTUAL & PROCEDURAL BACKGROUND
           The factual background, as alleged in Plaintiffs’ Amended Complaint (“FAC”), DE 65,

  along with the exhibits attached thereto, is as follows:

           This action concerns certain payment processing accounts that Red Payments opened in

  the name of Kalos Street, which is wholly owned by Roller. DE 65 ¶¶ 40-44; DE 65-1. Plaintiffs

  contracted with Red Payments in order to obtain point-of-sale (“POS”) equipment for processing

  1
    While organized under the laws of New York, Red Payments, LLC is a single-member LLC whose sole member is
  a citizen of Puerto Rico. Accordingly, for jurisdictional purposes, Red Payments, LLC is a citizen of Puerto Rico. First
  Data Global Leasing – formerly a defendant to this action – has since been dismissed per stipulation of the parties.
  See Docket Entry (“DE”) 81.

                                                             1
Case 2:19-cv-05285-GRB-VMS Document 83 Filed 02/11/21 Page 2 of 13 PageID #: 258




  credit or debit card payments, as well as for payment processing and related services connected to

  the use of this POS equipment. DE 65 ¶¶ 23–26, 32-35. While Red Payments enrolls businesses

  in these types of contracts, it merely acts as an intermediary; the actual equipment and services are

  provided by third parties (such as former defendant First Data Global Leasing (“First Data”)). Id.

  ¶¶ 2, 32, 35.

         On August 22, 2016, Roller executed an “Application & Agreement” on behalf of Kalos

  Street with Red Payments to lease a “USB Card Swiper” and “Gateway Virtual Terminal” and

  obtain associated payment processing services (the “USB Swiper Agreement”). DE 65 ¶ 40; DE

  65-1. Pursuant to this agreement, Roller opened an account at PNC Bank in his name to facilitate

  autopayments for the services under the contract, which Plaintiffs had begun using by the end of

  August 2016. DE 65 ¶¶ 41–42. Within one week, however, Plaintiffs received an additional

  package that contained multiple mobile card readers called “VX520s.” Id. ¶ 43. Plaintiffs did not

  request this additional equipment, nor was it mentioned in the USB Swiper Agreement. Id.

  Nevertheless, Red Payments enrolled Plaintiffs in a separate lease account for this equipment,

  which, like their first account, came with associated rental fees. Id. ¶¶ 44, 50. The Red Payments

  sales representative who arranged the USB Swiper Agreement soon informed Roller that this

  practice – i.e., opening new accounts (with associated payment obligations) on top of a customer’s

  existing account, without that customer’s knowledge or consent – was a scheme perpetrated by

  Defendants known in the industry as “slamming.” Id. ¶¶ 4-9, 47. Apparently, this particular market

  is particularly complex, wherein any given payment processing transaction may involve half a

  dozen intermediaries or more. Id. ¶¶ 2-3, 24-27. As a result, it is a relatively simple matter for

  Red Payments to “slam” customers with additional, unauthorized accounts, which the unwary

  clients end up paying the fees for simply out of ignorance of the details of the payment processing

  system. Id. ¶¶ 4-9.

         Suspicious of this unrequested equipment, Plaintiffs reached out to Red Payments and First

  Data to request the application and related paperwork that should have accompanied the new

  account, to no avail. Id. ¶¶ 48-49. Despite multiple attempts to resolve this issue with both Red

                                                   2
Case 2:19-cv-05285-GRB-VMS Document 83 Filed 02/11/21 Page 3 of 13 PageID #: 259




  Payments and First Data, Plaintiffs were unable to obtain either a copy of a contract for the

  additional account, or a cancelation or refund for the mobile card readers and related payment

  processing charges. Id. ¶¶ 48–50. Defendants nevertheless continued to charge Plaintiffs for the

  account; Plaintiffs refused to pay these charges and ultimately closed their bank account at PNC

  Bank altogether in February 2017. Id. ¶¶ 51, 53. Sometime during this process, Red Payments

  assessed a $499.00 cancelation fee on Plaintiffs’ accounts and ultimately referred the uncollected

  charges to debt collectors. Id. ¶¶ 52–53. As a result, Plaintiffs have now received notices from

  collection agencies seeking to collect these unpaid fees, and may have had their respective credit

  scores harmed as a result of these collection efforts. Id. ¶ 54.

             On May 1, 2018, Plaintiffs, filing as “Brian Roller, d/b/a/ Kalos Street L.L.C.,” filed a class

  action complaint in the United States District Court for the Eastern District of Pennsylvania. DE

  1. Plaintiffs asserted substantially the same claims in the original complaint as in the FAC.

  Compare DE 1 ¶¶ 67-109 with DE 65 ¶¶ 70-112. In July 2018, upon the order of Judge Mitchell

  S. Goldberg of the Eastern District of Pennsylvania, Red Payments produced a copy of the contract

  establishing the VX520 mobile card reader account (the “VX520 Agreement”). See DE 15; DE

  65 ¶ 44. According to Plaintiffs, however, this document was inauthentic: Plaintiffs claim that the

  purported contract was both “unsigned [and] unacknowledged” and “an obvious forgery.” DE 65

  ¶¶ 44–45, 48–49, Ex. B. In September 2018, First Data moved to transfer the case to this Court

  pursuant to 28 U.S.C. § 1404(a), which motion was granted by District Judge Goldberg on August

  12, 2019. See DE 49. Subsequent to the transfer, Plaintiffs filed the FAC, asserting the same claims

  but now including new allegations addressing the purportedly fictitious VX520 Agreement. On

  May 13, 2020, Red Payments filed the instant motion to dismiss claims I through VI pursuant to

  Rule 12(b)(6) of the Federal Rules of Civil Procedure. 2 See DE 79. This Order follows.




  2
      Count VII had been asserted only against First Data.

                                                             3
Case 2:19-cv-05285-GRB-VMS Document 83 Filed 02/11/21 Page 4 of 13 PageID #: 260




                                         STANDARD OF REVIEW
          “The court, in deciding a Rule 12(b)(6) motion to dismiss a complaint, is required to accept

  all ‘well-pleaded factual allegations’ in the complaint as true.” Lynch v. City of New York, 952

  F.3d 67, 74–75 (2d Cir. 2020) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)). “The court

  must also construe all reasonable inferences that can be drawn from the complaint in the light most

  favorable to plaintiff.” Id. at 75 (citation omitted). However, “a plaintiff's obligation . . . requires

  more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

  will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). This “plausibility

  standard” is “not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility

  that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).

  Therefore, “[a] dismissal pursuant to Rule 12(b)(6) ‘is inappropriate unless it appears beyond

  doubt that plaintiff can prove no set of facts which would entitle him or her to relief.’” Blue Tree

  Hotels Inv. (Canada), Ltd. v. Starwood Hotels & Resorts Worldwide, Inc., 369 F.3d 212, 217 (2d

  Cir. 2004) (quoting Sweet v. Sheahan, 235 F.3d 80, 83 (2d Cir. 2000)).

          While the court “may also look to public records, including complaints filed in state court,

  in deciding a motion to dismiss,” the court is “generally limited to the facts and allegations that

  are contained in the complaint and in any documents that are either incorporated into the complaint

  by reference or attached to the complaint as exhibits.” Blue Tree Hotels, 369 F.3d at 217.



                                                 DISCUSSION
          1. Fair Credit Report Act (Count III)

          Citing to 15 U.S.C. §§ 1681b, 1681n, and 1681o, plaintiff Roller seeks recovery under the

  FCRA based upon Defendant presumedly obtaining a consumer credit report in connection with

  the unauthorized VX520 account. The FCRA “protects consumers from ‘person[s]’ who obtain
                                                                     3
  consumer reports for an impermissible purpose.”                         Belfon v. Credit Check Total

  3
   A “consumer report” is defined in the FCRA as “any written, oral, or other communication of any information by a
  consumer reporting agency bearing on a consumer’s credit worthiness, credit standing, credit capacity, character,
  general reputation, personal characteristics, or mode of living . . . .” 15 U.S.C. § 1681a(d)(1).

                                                         4
Case 2:19-cv-05285-GRB-VMS Document 83 Filed 02/11/21 Page 5 of 13 PageID #: 261




  Consumerinfo.com, Inc., No. 218CV00408ADSSIL, 2018 WL 4778906, at *4 (E.D.N.Y. Oct. 1,

  2018) (citing 15 U.S.C. § 1681b(f)). As alleged by Roller, Defendant obtains consumer reports

  about each potential “consumer or merchant entity” client as part of a routine practice whenever

  opening a new payment processing account See DE 65 ¶ 84. Roller therefore concludes (at least,

  by implication) that such a report was necessarily obtained without a permissible purpose under

  the FCRA when Red Payments opened the unauthorized VX520s account. Id. ¶¶ 85-88.

         In its motion to dismiss, Red Payments argues that, because Roller did not specifically

  allege that Defendant obtained his personal credit report, rather than Kalos Street’s, his FCRA

  claim fails for insufficiency. See DE 79-1 at 10. There is no dispute that plaintiff Roller failed to

  make such an allegation. In Plaintiffs’ opposition brief, they fail to point to any allegation in the

  complaint clearly indicating that Red Payments specifically obtained Roller’s report. Rather, as

  Red Payments observes, “[a]t most, Plaintiff Roller alleges generally . . . that ‘[e]ach time that

  Defendants open a new payment protection account or starts a new financial service, they obtain,

  review, and use a “consumer report,” … about the consumer or merchant entity for whom the

  account is opened or the service started.’” Id. (emphasis in the original) (quoting DE 65 ¶ 84).

  Roller fails even to allege that Defendants specifically obtained a “consumer report” in connection

  with either payment processing account at issue here – let alone that Defendants obtained his credit

  report instead of Kalos Street’s.

         Plaintiff Roller argues that it would be “inappropriate to weigh competing inferences at the

  Rule 12(b)(6) stage.” DE 79-9 at 9. Yet the only relevant allegation made by the plaintiff, as set

  out above, contains precisely the kind of “conclusions, and [ ] formulaic recitation of the elements”

  against which Twombly cautions. Suffice it to say that where plaintiff Roller attempts to recover

  under the FCRA for improperly obtaining his credit report, but fails or declines to allege that such

  an event occurred, the claim cannot withstand Rule 12(b)(6) review. While it is true that this Court

  must make “all reasonable inferences” in plaintiff’s favor, construing the complaint as currently

  pleaded as presenting the allegation that Roller’s personal consumer report was obtained by Red



                                                   5
Case 2:19-cv-05285-GRB-VMS Document 83 Filed 02/11/21 Page 6 of 13 PageID #: 262




  Payments for this transaction would take the Court out of the realm of inference and into that of

  brazen assumption. Thus, this claim is dismissed without prejudice to repleading. 4

          2. Electronic Funds Transfer Act (Count IV)

          Pursuant to the EFTA, “[n]o person may issue to a consumer any card, code, or other means

  of access to such consumer’s account for the purpose of initiating an electronic fund transfer other

  than—(1) in response to a request or application therefor; or (2) as a renewal of, or in substitution

  for, an accepted card, code, or other means of access, whether issued by the initial issuer or a

  successor.” 15 U.S.C. § 1693i(a). Plaintiff Roller contends that Red Payments “violate[d] this

  prohibition” every time they opened an unauthorized payment processing account, including the

  unauthorized VX520s account at issue here, by issuing a means of access to the unsuspecting

  client’s bank account. DE 65 ¶ 42-43, 51-53.

          It is undisputed that plaintiffs’ EFTA claim was filed beyond the applicable one-year

  statute of limitations. See DE 79-1 at 16–17; 79-6 at 12. Plaintiff Roller therefore attempts to

  resist dismissal through invocation of the doctrine of equitable tolling. See DE 79-6 at 12.

          Whether the EFTA permits equitable tolling remains an unsettled question in the Second

  Circuit. See Apostolidis v. JP Morgan Chase & Co., No. 11-CV-5664 (JFB)(WDW), 2012 WL

  5378305, at *7 n.3 (E.D.N.Y. Nov. 2, 2012). However, even assuming, arguendo, that equitable

  tolling is permissible under the EFTA, Plaintiff falls short in attempting to justify its application

  here. As summarized in Apostolidis:

          The Court is aware that failure to comply with a statute of limitations is not
          jurisdictional, and therefore subject to equitable tolling, in appropriate
          circumstances. The deadlines may be equitably tolled in “rare and exceptional
          circumstance[s],” in which a party is “prevented in some extraordinary way from
          exercising [her] rights.” “When determining whether equitable tolling is applicable,
          a district court must consider whether the person seeking application of
          the equitable tolling doctrine (1) has ‘acted with reasonable diligence during the
          time period [he] seeks to have tolled,’ and (2) has proved that the circumstances are

  4
    Red Payments further argues that plaintiff Roller’s FCRA claim should be dismissed because any credit report
  obtained in relation to the payment processing accounts was for commercial purposes, and therefore not covered by
  the FCRA. See DE 79-1at 11-13. However, because this Court finds that, as currently pleaded, the complaint fails to
  allege that any specific report was actually obtained, it need not reach this question at this juncture.

                                                          6
Case 2:19-cv-05285-GRB-VMS Document 83 Filed 02/11/21 Page 7 of 13 PageID #: 263




          so extraordinary that the doctrine should apply.” The doctrine is “highly case-
          specific,” and the “burden of demonstrating the appropriateness of equitable
          tolling . . . lies with the plaintiff.”

  Id. at *7 (internal citations omitted). As equitable tolling provides a defense to untimely filing,

  the only “extraordinary circumstances” of concern in this analysis are those that “prevent[]

  [plaintiff] from filing his [complaint] on time.” Smith v. McGinnis, 208 F.3d 13, 17 (2d Cir. 2000).

          Here, Plaintiffs not only alleged that they became suspicious upon receiving the VX520s

  around September 2016, but also that such suspicion was confirmed no later than October 2016.

  DE 65 ¶¶ 43, 46–48. Plaintiffs further alleged that they closed their payment account at PNC Bank

  in February 2017, clearly indicating that they were aware even at that time that efforts to resolve

  this matter short of litigation would not prove fruitful. Id. ¶¶ 48–53. Yet Plaintiff Roller waited a

  full fifteen months after closing the PNC Bank account before filing this action. Nevertheless,

  Roller contends that Red Payments’ refusal to cooperate in his “attempts to resolve this matter

  informally” warrants the application of equitable tolling here. DE 79-6 at 12. But Red Payments’

  refusal to provide information or paperwork regarding the allegedly unauthorized payment

  processing account in no way “prevent[ed] [Roller] from exercising [his] rights” to file this suit.

  Apostolidis, 2012 WL 5378305, at *7; see also Smith, 208 F.3d at 17. Plaintiff Roller fails to show

  either that he has acted with reasonable diligence or that there were any extraordinary

  circumstances that prevented him from exercising his rights. Thus, this claim is dismissed with

  prejudice. 5

          3. Declaratory Judgment (Count I)

          Plaintiffs seek declarations from the Court (1) that the VX520 Agreement is not a binding

  contract, (2) that Plaintiffs and the Class are therefore not bound by its terms, (3) that “Defendants’

  practice of opening unauthorized accounts is unlawful,” and (4) that “Defendants are liable to

  Plaintiffs and the Class for damages caused by that practice” (“Requested Declarations (1)–(4)”).

  5
    As with Roller’s FCRA claim, Defendant raises additional grounds for dismissing Roller’s EFTA claim: specifically,
  that the EFTA does not apply to accounts belonging to corporate entities, or to accounts established for commercial
  purposes. See DE 79-1 at 14-16. However, because this Court finds that Roller’s EFTA claim is untimely, it need not
  address these arguments.

                                                           7
Case 2:19-cv-05285-GRB-VMS Document 83 Filed 02/11/21 Page 8 of 13 PageID #: 264




  DE 65 ¶ 76. The Second Circuit has established that “a court must entertain a declaratory judgment

  action: (1) when the judgment will serve a useful purpose in clarifying and settling the legal

  relations in issue, or (2) when it will terminate and afford relief from the uncertainty, insecurity,

  and controversy giving rise to the proceeding. If either prong is met, the action must be entertained.”

  Cont'l Cas. Co. v. Coastal Sav. Bank, 977 F.2d 734, 737 (2d Cir. 1992) (internal citation omitted).

           Defendant raises three grounds for dismissal of the claim for declaratory relief. First, in

  response to Requested Declarations (1) and (2), Defendant argues that Plaintiffs have failed to

  present any allegations indicating that the requested declarations will be prospectively useful. DE

  79-1 at 28-29 (citing Storms v. United States, No. 13-CV-811 MKB, 2015 WL 1196592, at *21

  (E.D.N.Y. Mar. 16, 2015) (“[B]ecause declaratory relief is intended to operate prospectively,

  courts have found no basis for declaratory relief where only past acts are involved.”)). Specifically,

  Defendant points out that Plaintiffs have not pleaded any facts suggesting that it might seek to

  enforce the VX520 Agreement in the future, and so they merely seek a declaration that Defendant’s

  past acts constitute a wrong. But Defendant’s conduct is not the only activity at issue. Plaintiffs

  allege that, as a result of Defendant referring its uncollected invoices to a debt collector, the debt

  collector “began to make debt collection calls to Plaintiffs and continues to do so,” Plaintiffs “have

  received notices from collection agencies,” and Plaintiffs credit scores “ha[ve] been harmed as a

  result of [the] efforts to collect” on these unpaid fees. DE 65 ¶ 53-54. Clearly, the first two

  Requested Declarations would help to resolve these issues by “clarifying and settling” whether the

  underlying debt is valid. Accordingly, Defendant’s motion is denied as to the first two Requested

  Declarations. 6

           Second, Defendant contends that the third Requested Declaration—i.e., that the “practice

  of opening unauthorized accounts is unlawful”—is tautological and serves no useful purpose. DE

  79-1 at 29. Indeed, when considered in the context of the prior two Requested Declarations, it is

  6
    Defendants further argue that these Requested Declarations would not resolve any uncertainty because “Plaintiffs
  have been quite certain as to their rights since day one.” DE 79-1 at 27-28. This is a clear (arguably, even obvious)
  misinterpretation of the principles behind declaratory relief, which contemplate an official adjudication of legal
  relations as providing the desired relief from uncertainty.

                                                           8
Case 2:19-cv-05285-GRB-VMS Document 83 Filed 02/11/21 Page 9 of 13 PageID #: 265




  difficult to see how this further declaration would provide significant further clarity in “settling

  the legal relations in issue.” More significantly, however, this proposed declaration is clearly

  inappropriate in light of one of the prudential factors (beyond the two factors listed above) to be

  considered in determining whether to consider a declaratory judgment action, to wit, “whether

  there is a better or more effective remedy” than declaratory relief. Storms, 2015 WL 1196592, at

  *21. A determination that this practice is “unlawful” is much better suited to an affirmative legal

  claim (with attendant remedies), such as those dismissed for other reasons in this Order, than to a

  declaratory judgment action. The fourth Requested Declaration—i.e., that “Defendants are liable

  to Plaintiffs and the Class for damages caused by that practice”—exhibits the same issue; indeed,

  as Defendant observes, this declaration “is clearly duplicative of Plaintiffs’ substantive counts.”

  De 79-1 at 29. Thus, the claim for declaratory relief is dismissed with prejudice as to the second

  two Requested Declarations.

           4. State Law Claims

           Defendant challenges the remaining state law claims based on standing, untimeliness under

  the statute of limitations, and pleading defects as construed under Pennsylvania substantive law 7
  and under Rule 9(b) of the Federal Rules of Civil Procedure.

           a. Unjust Enrichment (Count II)

           To establish a claim for unjust enrichment, a plaintiff must allege “benefits conferred on

  defendant by plaintiff, appreciation of such benefits by defendant, and acceptance and retention of

  such benefits under such circumstances that it would be inequitable for defendant to retain the

  benefit without payment of value.” Ne. Fence & Iron Works, Inc. v. Murphy Quigley Co., 933

  A.2d 667–69 (Pa. Super. 2007). Plaintiffs affirmatively assert in the FAC that they “refused to

  pay the invoices received for the unwanted account,” that they then “closed the bank account at

  7
    The parties agree that Pennsylvania law governs this dispute, which appears to be correct. See U.S. Bank Nat’l Assoc.
  v. Bank of Am. N.A., 916 F.3d 143, 154 (2d Cir. 2019) (“Transfers under [28 U.S.C.] § 1404(a) by a court that has
  jurisdiction are adjudicated in the transferee state under the law of the transferor state.”). Although the transfer order
  in this case was occasioned by a forum selection clause in the USB Swiper Agreement, this has no bearing on the
  § 1404(a) proper venue analysis. Atl. Marine Const. Co. v. U.S. Dist. Court for W. Dist. of Texas, 571 U.S. 49, 57
  (2013).

                                                              9
Case 2:19-cv-05285-GRB-VMS Document 83 Filed 02/11/21 Page 10 of 13 PageID #: 266




  PNC” to which Red Payments had access, and that Red Payments then sent the “uncollected

  invoices” to a debt collector. DE 65 ¶¶ 51-53. Thus, where Plaintiffs have not and, if the

  allegations are credited, cannot plead that they paid any money to Defendant, there can be no unjust

  enrichment. Plaintiffs attempt to salvage their claim by pointing to allegations in the FAC that

  “Plaintiffs and the other members of the Class . . . were improperly charged fees” and so “were

  unjustly deprived of money obtained by Defendants as a result of the improper fees.” Id. ¶¶79-80.

  Without any specific factual content, however, allegations of this sort are not sufficient to plead

  an unjust enrichment claim, as they merely amount to a “formulaic recitation of the elements of a

  cause of action[.]” Iqbal, 556 U.S. at 662. Thus, the claim for unjust enrichment is dismissed

  without prejudice. 8

           b. Conversion (Count V)
           “Conversion is defined under Pennsylvania law as ‘the deprivation of another’s right of

  property in, or use or possession of, a chattel, without the owner’s consent and without lawful

  justification.’” QVC, Inc. v. Resultly, LLC, 159 F. Supp. 3d 576, 600 (E.D. Pa. 2016). Thus, to

  plead a claim for conversion, Plaintiffs must allege an actual “deprivation of [their] right of

  property in, or use or possession of, a chattel.” Stevenson v. Econ. Bank of Ambridge, 413 Pa. 442,

  451 (1964). As established above, however, Plaintiffs affirmatively assert that they refused to pay

  any of the invoices on the unauthorized account—which means they were never deprived of a

  property interest in any of their funds. As with their unjust enrichment claim, Plaintiffs attempt to

  salvage their conversion claim by pointing to allegations in the Complaint that “Defendants

  interfered with Plaintiffs’ and Class members’ possession of [their] money by wrongfully taking

  money directly from their accounts.”              DE 65 ¶¶ 99-101. But once more, without any specific

  8
   Plaintiffs further assert that “a wrongfully obtained right to a debt” can qualify as the requisite “benefit.” DE 79-6 at
  16-17. Even were the Court to assume that Red Payments obtained such a “right to a debt” of Plaintiffs, the cases
  Plaintiffs cite in support of this proposition do not compel this conclusion. SEI Investments Global Funds Servs. v.
  Citibank, N.A., 100 F. Supp. 3d 447 (E.D. Pa. 2015) did not involve a “right to a debt,” as the plaintiff in that case
  actually spent funds on the defendant’s behalf. Meanwhile, in Abels v. JPMorgan Chase Bank, N.A., 678 F. Supp. 2d
  1273 (S.D. Fla. 2009), the court at least found that whether a debt balance qualified as a “benefit” was “a factual
  question that cannot be resolved on a motion to dismiss.” Id. at 1279. But Abels applied Florida law, and Plaintiffs
  provide no case applying Pennsylvania law – nor can this Court find any – in support of Plaintiffs’ proposition.

                                                             10
Case 2:19-cv-05285-GRB-VMS Document 83 Filed 02/11/21 Page 11 of 13 PageID #: 267




  factual content, these allegations only amount to a “formulaic recitation of the elements of a cause

  of action[.]” Iqbal, 556 U.S. at 662. 9 Thus, the claim for conversion is dismissed without

  prejudice.

          c. Fraud (Count VI)

          To plead fraud under Pennsylvania law, a plaintiff must set forth “(1) A representation (2)

  which is material to the transaction at hand; (3) made falsely, with knowledge of its falsity or

  recklessness as to whether it is true or false; (4) with the intent of misleading another into relying

  on it; (5) justifiable reliance on the misrepresentation; and (6) the resulting injury was proximately

  caused by the reliance.” Ira G. Steffy & Son, Inc. v. Citizens Bank of Pennsylvania, 7 A.3d 278,

  290 (Pa. Super. 2010) (citing Heritage Surveyors & Eng'rs, Inc. v. Nat'l Penn Bank, 801 A.2d

  1248, 1250–51 (Pa.Super.2002)). Plaintiffs allege that Defendant “failed to disclose material facts”

  (i.e., the fact that it intended to open additional unauthorized accounts), rather than that it made

  affirmative fraudulent statements. DE 65 ¶¶ 103-105. Nevertheless, “[a] fraud claim based on

  intentional non-disclosure (i.e. omission) has the same elements as fraud, except that ‘an omission

  is actionable as fraud only where there is an independent duty to disclose the omitted information.’”

  Bucci v. Wachovia Bank, N.A., 591 F. Supp. 2d 773, 783 (E.D. Pa. 2008) (quoting Duquesne Light

  Co. v. Westinghouse Electric Corp., 66 F.3d 604, 612 (3d Cir.1995)). Defendant’s motion to

  dismiss is therefore predicated in part on Plaintiffs’ purported failure to plead that Defendant had

  such an independent duty. Defendant also challenges the particularity of plaintiffs’ allegations

  under Rule 9(b) of the Federal Rules of Civil Procedure, which requires that a plaintiff “(1) specify

  the statements that the plaintiff contends were fraudulent, (2) identify the speaker, (3) state where

  and when the statements were made, and (4) explain why the statements were fraudulent.” Daniel

  v. Mondelez Int'l, Inc., 287 F. Supp. 3d 177, 183 (E.D.N.Y. 2018) (quoting United States ex rel.


  9
   The fact that, for both the unjust enrichment and conversion claims, Plaintiffs point to allegations that Defendant
  deprived other class members of their money does not alter this conclusion. “[E]ven named plaintiffs who represent
  a class ‘must allege and show that they personally have been injured, not that injury has been suffered by other,
  unidentified members of the class to which they belong and which they purport to represent.’” Simon v. E. Ky. Welfare
  Rights Org., 426 U.S. 26, 40 n.20 (1976) (quoting Warth v. Seldin, 422 U.S. 490, 502 (1975)).

                                                           11
Case 2:19-cv-05285-GRB-VMS Document 83 Filed 02/11/21 Page 12 of 13 PageID #: 268




  Ladas v. Exelis, Inc., 824 F.3d 16, 25 (2d Cir. 2016)).          As Defendants observe, “[u]nder

  Pennsylvania law, a duty to disclose does not normally arise between parties to a particular

  transaction ‘unless there is a confidential or fiduciary relationship between the parties.’” De Lage

  Landen Fin. Servs., Inc. v. Rasa Floors, LP, 792 F. Supp. 2d 812, 843 (E.D. Pa. 2011) (quoting

  Gaines v. Krawczyk, 354 F.Supp.2d 573, 586 (W.D.Pa.2004)).

         It is undisputed that no such confidential or fiduciary relationship existed here. Rather, to

  contest this point Plaintiffs point out that “[c]oncealment of a material fact can amount to

  actionable fraud if the seller intentionally concealed a material fact to deceive the purchaser.” DE

  79-6 at 21 (quoting Debbs v. Chrysler Corp., 2002 PA Super 326, ¶ 55 (2002)). However, the cases

  that Plaintiffs cite in support explicitly note that “mere silence without a duty to speak will not

  constitute fraud.” Debbs, 2002 PA 326, ¶ 55; Wilson v. Donegal Mut. Ins. Co., 410 Pa. Super. 31,

  41 (1991). Nevertheless, resting entirely upon a decision from Utah, Plaintiffs argue that the

  “unauthorized opening of accounts . . . constitutes actionable fraud by omission.” (citing Mitchell

  v. Wells Fargo Bank, 355 F. Supp. 3d 1136, 1162 (D. Utah 2018)). Unfortunately for Plaintiffs,

  such is not the law in Pennsylvania. Compare Mitchell, 355 F. Supp. 3d at1162 (“[A] duty of

  disclosure may exist when the circumstances are such that the failure to disclose something would

  violate a standard requiring conformity to what the ordinary ethical person would have disclosed.”

  (internal quotation marks omitted)) with De Lage Landen, 792 F. Supp. 2d at 843 (“[A] duty to

  disclose does not normally arise between parties to a particular transaction unless there is a

  confidential or fiduciary relationship between the parties, which, in turn, rarely arises in a typical

  transactional setting unless one party surrenders substantial control over some portion of its affairs

  to the other.” (internal quotation marks and citation omitted)). The FAC does not contain language

  that would spell out a fiduciary or confidential relationship between Plaintiffs and Defendants, but

  instead only describes a “typical transactional setting.” The complaint also fails to comply with

  the requisites of Rule 9(b): as Defendant observes, Plaintiffs “fail to plead what specifically

  ‘Defendants’ said, who specifically said it, and where and when the statements were made.” DE

  79-1 at 27. Plaintiffs’ arguments to the contrary (e.g., that the “speaker” of the misrepresentation

                                                   12
Case 2:19-cv-05285-GRB-VMS Document 83 Filed 02/11/21 Page 13 of 13 PageID #: 269




  was the sales representative who later informed Plaintiffs of the “slamming” scheme) require a

  level of inference that necessarily fails to satisfy Rule 9(b). Therefore, the fraud claim is dismissed

  without prejudice.



                                            CONCLUSION
  For the reasons set forth above, it is hereby ORDERED as follows:

         1. Defendant’s motion to dismiss Plaintiffs’ Amended Complaint is DENIED with

             respect to the first two declarations sought under Count I for declaratory relief;

         2. Defendant’s motion is GRANTED with respect to the remaining claims as follows:

                 a. Plaintiffs’ claims under the FCRA (Count III) and for unjust enrichment

                       (Count II), conversion (Count V) and fraud (Count VI) are DISMISSED

                       without prejudice; and

                 b. Plaintiffs’ claims under the EFTA (Count IV) and for the latter two

                       declarations sought under Count I are DISMISSED with prejudice.

  The Clerk of the Court is directed to enter judgment consistent with this Order.

  SO ORDERED.

  Dated: Central Islip, New York
         February 11, 2021
                                                         /s/ Gary R. Brown
                                                         GARY R. BROWN
                                                         United States District Judge




                                                    13
